Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Amendment filed on 07/21/2022.    
	Currently, claims 1-6, 12-16, 18, 20-27 are pending with claim 14 being withdrawn from consideration as being drawn to a non-elected species.  


Claim Objections
Claim 23 or 26 is objected to because of the following informalities:  these claims appear to be substantively the same in scope, unless there is a substantive difference between them one of them should be cancelled as that scope is already covered.  If the applicant sees some substantive difference missed by the office they can inform the office of such.  Appropriate correction is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (“Qi” Qi, M. “Strained GaN quantum-well FETs on single crystal bulk AlN substrates” App. Phys. Lett. 110, 02/06/2017 pp. 063501-1 through 063501-5) in view of Denninghoff et al. (“Denninghoff” Denninghoff, D. “Design of High-Aspect-Ratio T-Gates on N-Polar GaN/AlGaN MIS-HEMTs for High fmax” IEEE Elec. Dev. Lett. Vol. 33, No. 6, 06/2012 pp. 785-787), further in view of Jie et al. (“Jie” Jie, H. “𝐿g = 100 nm T-shaped gate AlGaN/GaN HEMTs on Si substrates with non-planar source/drain regrowth of highly-doped n+-GaN layer by MOCVD“ Chin. Phys. B. Vol. 23, No. 12 10/10/2014, pp. 128102-1 through 128102-5), and with Rennesson et al. (“Rennesson” Rennesson, S. “Ultrathin AlN-Based HEMTs Grown on Silicon Substrate by NH3-MBE” Phys. Stat. Soli. A 12/06/2017 pp. 1-4 at 1700640) as supporting evidence for just claim 4 by itself and finally Shinohara et al. as well (“Shinohara” Shinohara, K. “Scaling of GaN HEMTs and Schottky Diodes for Submillimeter-Wave MMIC Applications” IEEE Trans. on Elec. Dev. Vol. 60, No. 10 10/2013 pp. 2982-2996) as supporting evidence for just claim 11.  
As to claim 1, Qi shows a device (Fig. 1a) comprising: 
an AlN buffer (see 380 nm of AlN for a layer acting as a buffer layer; Fig. 1a and in the fourth main paragraph on the first pagelayer on a substrate; 
an epi-GaN channel layer (see the GaN channel QW layer made by Molecular Beam epitaxy in Fig. 1a and 4th main paragraph of first page) on the AlN buffer layer; 
an AlN barrier layer (see AlN barrier layer that is 6 nm of AlN; Fig. 1A and in the fourth main paragraph on the first page) on the Epi-GaN channel layer to provide a channel region in the epi- GaN channel layer; 
a GaN drain region (see the drain region regrown; Fig. 1a, and in the fourth main paragraph on the first page) recessed into the epi-GaN channel layer at a first end of the channel region; 
a GaN source region (see the drain region regrown; Fig. 1a, and in the fourth main paragraph on the first page) recessed into the epi-GaN channel layer at a second end of the channel region opposite the first end of the channel region; and 
a gate electrode (gate Ni/Au electrode; Fig. 1a). 

However Qi fails to show the device having a gate electrode specifically including a neck portion with a first width that extends a first distance above the AlN barrier layer between the GaN drain region and the GaN source region to a head portion of the gate electrode having a second width that is greater than the first width (in other words it doesn’t have a T-gate, this being because the gate electrode is block shaped as seen in the figures), and further fails to show a spacing between the neck portion of the gate electrode and the GaN drain region is in a range between about 600 nm and about 3 microns and the HEMT device has a breakdown voltage in range between about 40 Volts and about 400 Volts (this being as the exact gate to drain distance is not shown in Fig. 1(a) and is difficult to make out even in Fig. 1(b) which may be regarded as a real life embodiment of Fig. 1(a), and further does not seem to give the exact breakdown voltage being explicitly in the recited range).  

Denninghoff shows using a T-shaped gate electrode for a HEMT device (see T-shaped gate electrode used in Fig. 1a and formation thereof in page 786 first and second paragraphs).  

It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have used the T-shaped gate design of Denninghoff to have made a T-shaped gate for Qi with the motivation of attempting to obtain high fT and fmax (see T-gates being used to try to obtain high fT and fmax in the first paragraph of the introduction).      

However, even Qi as modified by Denninghoff fails to show the device being one with a  spacing between the neck portion of the gate electrode and the GaN drain region is in a range between about 600 nm and about 3 microns and the HEMT device has a breakdown voltage in range between about 40 Volts and about 400 Volts (this being as the exact gate to drain distance is not shown in Fig. 1(a) and is difficult to make out even in Fig. 1(b) which may be regarded as a real life embodiment of Fig. 1(a), and further does not seem to give the exact breakdown voltage being explicitly in the recited range).  

Jie shows making SAG source-drain regions of n+ GaN that is regrown and makes the device have a breakdown voltage boosted to 120V (see breakdown voltage of 120V achieved in last paragraph of page 128102-3 in the HEMT using SAG type regrowth), and shows the device further including a spacing between the neck portion of the gate electrode and the GaN drain region is in a range between about 600 nm and about 3 microns (and see also in that same paragraph that one of the embodiments has gate-drain spacing of 2um).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the high breakdown voltage creating SAG procedure that makes 120V breakdown voltage and the 2 um gate-drain spacing as taught by Jie to have made a 120V breakdown voltage embodiment with 2 um gate-drain spacing for Qi, as modified by Denninghoff above, with the motivation of both boosting the breakdown voltage (see increase the breakdown voltage in last paragraph of page 128102-3 and discussion at beginning of the paper and conclusion of paper) and using dimensions suitable to support such to make real life devices (see Qi leaving the device gate-drain spacing generic in Fig. 1a and Jie telling what are suitable dimension to try to achieve their device’s good performance in real life embodiments; see final paragraph of page 128102-3).  The office notes that with this gate-drain spacing of 2 um then there will necessarily be a spacing between the gate neck as in the modified Qi in view of Denninghoff and the GaN drain region.  


As to claim 2, Qi as modified by Denninghoff and Jie above, shows the the device further comprising:  a GaN passivation layer (note the GaN cap acting as a passivation layer over the barrier AlN layer in Fig. 1a and associated fourth paragraph of the first page) between the neck portion of the gate electrode and the AlN barrier layer (note this will be between the neck portion of the gate electrode and the AlN barrier layer when the T-gate is brought in from the secondary reference).  

As to claim 3, Qi as modified by Denninghoff and Jie above, shows the device further comprising: a passivation layer (note the GaN cap acting as a passivation layer directly on the AlN barrier layer in Fig. 1a) grown directly on the AlN barrier layer.  

As to claim 4, Qi as modified by Denninghoff and Jie above, shows the device wherein the epi-GaN channel layer comprises a compressive strain epi-GaN channel layer on the AlN buffer layer and the AlN barrier layer comprises an unstrained epi-grown AlN barrier layer (here note the Rennesson NPL reference noted cited above which refers back to the Qi reference and notes regarding its design that the GaN channel is compressive strained layer, which in Qi is made by MBE as discussed above, and the AlN barrier layer is relaxed epi AlN also by Molecular Beam Epitaxy in Qi; see first paragraph of Rennesson NPL citing back to Qi to discuss it’s structure as ref [3] of Rennesson).  

As to claim 5, Qi as modified by Denninghoff and Jie above, shows the device wherein the epi-GaN channel layer has a thickness in a range between about 1nm to about 300nm opposite the channel region (note that the lower part of the GaN QW layer has at least a thickness of 1 nm under the main channel 2DEG part).  

As to claim 6, Qi as modified by Denninghoff and Jie above, shows the device wherein the gate electrode comprises a T-shaped gate electrode or a gamma-shaped gate electrode (note that a T-gate was brought in from Denninghoff above).  

As to claim 12, Qi as modified by Denninghoff and Jie above shows the device wherein the head portion of the gate electrode includes a lower overhang portion (note the lower portion of the T’s right side over near the drain when it is brought into Qi and which is overhanging the underlying parts from the upper portion of the T) that extends toward the GaN drain region from a top of the neck portion to cantilever over the AIN barrier layer by a second distance (note that this is extending towards the drain region in Qi in the combination above, and is doing so from the top of the neck portion seemingly in what the applicant is referring to as cantilevering over the AlN barrier layer by a distance down to it).  

As to claim 27, Qi as modified by Denninghoff and Jie above shows the device wherein the breakdown voltage is in range between about 80 Volts and about 400 Volts (see 120V breakdown voltage above).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (“Qi” Qi, M. “Strained GaN quantum-well FETs on single crystal bulk AlN substrates” App. Phys. Lett. 110, 02/06/2017 pp. 063501-1 through 063501-5) in view of Denninghoff et al. (“Denninghoff” Denninghoff, D. “Design of High-Aspect-Ratio T-Gates on N-Polar GaN/AlGaN MIS-HEMTs for High fmax” IEEE Elec. Dev. Lett. Vol. 33, No. 6, 06/2012 pp. 785-787), further in view of Jie et al. (“Jie” Jie, H. “𝐿g = 100 nm T-shaped gate AlGaN/GaN HEMTs on Si substrates with non-planar source/drain regrowth of highly-doped n+-GaN layer by MOCVD“ Chin. Phys. B. Vol. 23, No. 12 10/10/2014, pp. 128102-1 through 128102-5) and finally in view of Li et al. (“Li” Li, G “Two-dimensional electron gases in strained quantum wells for AlN/GaN/AlN double heterostructure field-effect transistors on AlN” App. Phys. Lett. 104, 05/14/2014 pp. 1-5 at 193506).  
As to claim 13, Qi, as modified by Denninghoff and Jie above shows the device noted above, but fails to show it being a device specifically wherein an upper surface of the AIN barrier layer is located about 2nm or less from an upper surface of the HEMT device extending between the neck portion of the gate electrode and the GaN drain region (as this is because there is a 5 nm AlO layer made up top in Qi).  

Li shows making a device where a cap of GaN is left with no additional passivation layer thereover (see Li showing a device in Fig. 4a with just a GaN cap up top over the barrier layer under the gate; see last paragraph of first page discussing the device).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the lack of putting additional passivation over the main cap layer of the device as taught by Li to have left off the additional passivation layer of Qi, as previously modified by Denninghoff and Jie above, with the motivation of saving the step of forming it and relying on the layers already present without additional passivation (note the Li device having saved a step and not used additional passivation).  


Claim 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (“Qi” Qi, M. “Strained GaN quantum-well FETs on single crystal bulk AlN substrates” App. Phys. Lett. 110, 02/06/2017 pp. 063501-1 through 063501-5) in view of Denninghoff et al. (“Denninghoff” Denninghoff, D. “Design of High-Aspect-Ratio T-Gates on N-Polar GaN/AlGaN MIS-HEMTs for High fmax” IEEE Elec. Dev. Lett. Vol. 33, No. 6, 06/2012 pp. 785-787) further in view of Jie et al. (“Jie” Jie, H. “𝐿g = 100 nm T-shaped gate AlGaN/GaN HEMTs on Si substrates with non-planar source/drain regrowth of highly-doped n+-GaN layer by MOCVD“ Chin. Phys. B. Vol. 23, No. 12 10/10/2014, pp. 128102-1 through 128102-5), with Rennesson et al. (“Rennesson” Rennesson, S. “Ultrathin AlN-Based HEMTs Grown on Silicon Substrate by NH3-MBE” Phys. Stat. Soli. A 12/06/2017 pp. 1-4 at 1700640) as supporting evidence.  
As to claim 15, Qi shows a device (see Fig. 1a) including:
a group III-N buffer layer including Al and N (see the AlN buffer layer; Fig. 1a and associated text in fourth main paragraph of first page) on a substrate (note the AlN substrate used; same citation); 
a group III-N channel layer including Ga and N (see 28 nm GaN QW layer; Fig. 1a and associated text in the fourth main paragraph of the first page) having a thickness of less than 30nm that is lattice matched to and on the group III-N buffer layer (note this layer is 28 nm and is lattice matched in some manner to the underlying AlN buffer layer in the epitaxial growth); 
a group III-N barrier layer including Al and N (note the AlN barrier layer 6nm; same citations) on the group III-N channel layer, the group III-N barrier layer having a stress in a range between about -200Mpa and about + 200MPa and to provide a channel region (note the stress of this layer is taken to be relaxed as is noted by the above noted Rennesson NPL citing back thereto for the overall idea of putting strained GaN channel between almost strain free AlN layers; see first paragraph of Rennesson citing back to Qi for this feature; note also that the strain measurements in Qi itself also seem to show that there is little strain in the AlN parts of the device); 
a group III-N drain region including Ga and N (see regrown GaN drain region in Fig. 1a) recessed into the group III-N channel layer at a first end of the channel region; 
a group III-N source region including Ga and N (see regrown GaN source region in Fig. 1a) recessed into the group III-N channel layer at a second end of the channel region opposite the first end of the channel region.  

However, Qi fails to show a T-shaped gate electrode between the group III-N drain region and the group III-N source region as Qi’s gate electrode is blockish (see block shaped gate electrode in Fig. 1a), and further fails to show a spacing between the neck portion of the T-shaped gate electrode and the drain region is in a range between about 600 nm and about 3 microns and the HEMT device has a breakdown voltage in range between about 40 Volts and about 400 Volts (this being as the exact gate to drain distance is not shown in Fig. 1(a) and is difficult to make out even in Fig. 1(b) which may be regarded as a real life embodiment of Fig. 1(a), and further does not seem to give the exact breakdown voltage being explicitly in the recited range).  
 
Denninghoff shows using a T-shaped gate electrode for a HEMT device (see T-shaped gate electrode used in Fig. 1a and formation thereof in page 786 first and second paragraphs).  

It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have used the T-shaped gate design of Denninghoff to have made a T-shaped gate for Qi with the motivation of attempting to obtain high fT and fmax (see T-gates being used to try to obtain high fT and fmax in the first paragraph of the introduction).      

However, even Qi as modified by Denninghoff above fails to show the device being one with a spacing between the neck portion of the T-shaped gate electrode and the drain region is in a range between about 600 nm and about 3 microns and the HEMT device has a breakdown voltage in range between about 40 Volts and about 400 Volts (this being as the exact gate to drain distance is not shown in Fig. 1(a) and is difficult to make out even in Fig. 1(b) which may be regarded as a real life embodiment of Fig. 1(a), and further does not seem to give the exact breakdown voltage being explicitly in the recited range).  

Jie shows making SAG source-drain regions of n+ GaN that is regrown and makes the device have a breakdown voltage boosted to 120V (see breakdown voltage of 120V achieved in last paragraph of page 128102-3 in the HEMT using SAG type regrowth), and shows the device further including a spacing between the neck portion of the gate electrode and the GaN drain region is in a range between about 600 nm and about 3 microns (and see also in that same paragraph that one of the embodiments has gate-drain spacing of 2um).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the high breakdown voltage creating SAG procedure that makes 120V breakdown voltage and the 2 um gate-drain spacing as taught by Jie to have made a 120V breakdown voltage embodiment with 2 um gate-drain spacing for Qi, as modified by Denninghoff above, with the motivation of both boosting the breakdown voltage (see increase the breakdown voltage in last paragraph of page 128102-3 and discussion at beginning of the paper and conclusion of paper) and using dimensions suitable to support such to make real life devices (see Qi leaving the device gate-drain spacing generic in Fig. 1a and Jie telling what are suitable dimension to try to achieve their device’s good performance in real life embodiments; see final paragraph of page 128102-3).  The office notes that with this gate-drain spacing of 2 um then there will necessarily be a spacing between the gate neck as in the modified Qi in view of Denninghoff and the GaN drain region.  


As to claim 16, Qi, as modified by Denninghoff and Jie above, shows the device wherein the group III-N barrier layer has a band gap of about 6 eV at room temperature (note Qi giving the 6.2 eV approximate value for AlN but this being closer to 6 in other references for the same material, here the office understands this to be referring to this material as is).  

As to claim 20, Qi, as modified by Denninghoff and Jie above, shows the device wherein the T-shaped gate electrode includes an overhang portion that extends over the channel region toward the drain region by a greater amount than toward the source region (note that the right hand overhang portion on the T-shaped gate electrode brought in from Denninghoff includes itself as an overhang portion that extends over the channel region toward the drain region by a greater amount than toward the source region from the middle of the gate electrode).  


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (“Qi” Qi, M. “Strained GaN quantum-well FETs on single crystal bulk AlN substrates” App. Phys. Lett. 110, 02/06/2017 pp. 063501-1 through 063501-5) in view of Denninghoff et al. (“Denninghoff” Denninghoff, D. “Design of High-Aspect-Ratio T-Gates on N-Polar GaN/AlGaN MIS-HEMTs for High fmax” IEEE Elec. Dev. Lett. Vol. 33, No. 6, 06/2012 pp. 785-787), further in view of Jie et al. (“Jie” Jie, H. “𝐿g = 100 nm T-shaped gate AlGaN/GaN HEMTs on Si substrates with non-planar source/drain regrowth of highly-doped n+-GaN layer by MOCVD“ Chin. Phys. B. Vol. 23, No. 12 10/10/2014, pp. 128102-1 through 128102-5), and finally in view of Li et al. (“Li” Li, G “Two-dimensional electron gases in strained quantum wells for AlN/GaN/AlN double heterostructure field-effect transistors on AlN” App. Phys. Lett. 104, 05/14/2014 pp. 1-5 at 193506), with Rennesson et al. (“Rennesson” Rennesson, S. “Ultrathin AlN-Based HEMTs Grown on Silicon Substrate by NH3-MBE” Phys. Stat. Soli. A 12/06/2017 pp. 1-4 at 1700640) as supporting evidence.  
As to claim 18, Qi, as modified by Denninghoff and Jie above show the device as related above for claim 15, but fail to show it being a device wherein an upper surface of the group III-N barrier layer is located about 2nm or less from an upper surface of the HEMT device extending between a neck portion of the T-shaped gate electrode and the group III-N drain region (this being because there is a 5 nm additional AlO passivation layer added on top of the GaN cap of Qi).

Li shows making a device where a cap of GaN is left with no additional passivation layer thereover (see Li showing a device in Fig. 4a with just a GaN cap up top over the barrier layer under the gate; see last paragraph of first page discussing the device).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the lack of putting additional passivation over the main cap layer of the device as taught by Li to have left off the additional passivation layer of Qi, as previously modified by Denninghoff and JIe above, with the motivation of saving the step of forming it and relying on the layers already present without additional passivation (note the Li device having saved a step and not used additional passivation).  


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (“Qi” Qi, M. “Strained GaN quantum-well FETs on single crystal bulk AlN substrates” App. Phys. Lett. 110, 02/06/2017 pp. 063501-1 through 063501-5) in view of Denninghoff et al. (“Denninghoff” Denninghoff, D. “Design of High-Aspect-Ratio T-Gates on N-Polar GaN/AlGaN MIS-HEMTs for High fmax” IEEE Elec. Dev. Lett. Vol. 33, No. 6, 06/2012 pp. 785-787), further in view of Jie et al. (“Jie” Jie, H. “𝐿g = 100 nm T-shaped gate AlGaN/GaN HEMTs on Si substrates with non-planar source/drain regrowth of highly-doped n+-GaN layer by MOCVD“ Chin. Phys. B. Vol. 23, No. 12 10/10/2014, pp. 128102-1 through 128102-5), and finally in view of Murugapandiyan et al. (“Murugapandiyan” Murugapandiyan, P. “Design and Analysis of 20 nm t-Gate AlN/GaN HEMT with InGaN back-barrier for High power Microwave Applications” Int. Conf. on Sust. Grow. ICSGUPSTM 2018, 06/2018 pp. 143-150), with Rennesson et al. (“Rennesson” Rennesson, S. “Ultrathin AlN-Based HEMTs Grown on Silicon Substrate by NH3-MBE” Phys. Stat. Soli. A 12/06/2017 pp. 1-4 at 1700640) as supporting evidence.  
As to claim 21, Qi, as modified by Denninghoff and Jie above, show the device as noted above, wherein the T-shaped gate electrode includes an overhang portion (note the overhang portion on the drain side when the T-gate from Denninghoff is brought in above) but fails to show it being one further comprising a passivation layer on the barrier layer and on the T-shaped gate electrode, wherein a thickness of the passivation layer on the barrier layer is at least a distance from a surface on which the passivation layer is formed to the overhang portion (that is to say they don’t have a wrap around passivation over the gate electrode like the applicant uses, or the super thick passivation like the applicant uses in their other embodiments, such that the thickness is sufficient to meet this limitation).  

Murugapandiyan shows a device with a passivation layer on underlying layers and on a T-shaped gate electrode, wherein a thickness of the passivation layer on the barrier layer is at least a distance from a surface on which the passivation layer is formed to the overhang portion (see an additional passivation of Al2O3 and note that the vertical thickness of the passivation of Al2O3 as it goes up the neck of the T-shaped gate is an equal thickness to a thickness that is between the surface of the layer on which the Al2O3 layer is formed up to the underside of drain side overhang of the gate electrode; note first paragraph of page 145 and Fig. 1a).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used a wrap around passivation as taught by Murugapandiyan for the device in Qi, as modified by Denninghoff and Jie above, with the motivation of boosting higher cut-off frequencies (see higher cut-off frequencies achieved in first paragraph of page 145).  


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (“Qi” Qi, M. “Strained GaN quantum-well FETs on single crystal bulk AlN substrates” App. Phys. Lett. 110, 02/06/2017 pp. 063501-1 through 063501-5) in view of Denninghoff et al. (“Denninghoff” Denninghoff, D. “Design of High-Aspect-Ratio T-Gates on N-Polar GaN/AlGaN MIS-HEMTs for High fmax” IEEE Elec. Dev. Lett. Vol. 33, No. 6, 06/2012 pp. 785-787), further in view of Green et al. (“Green” Green, A. “ScAlN/GaN High-Electron-Mobility Transistors with 2.4-A/mm Current Density and 0.67-S/mm Transconductance” IEEE Elec. dev. Lett. Vol. 40, No. 7, first published on May 8th 2019, pp. 1056-1059).    
As to claim 22, Qi shows device (see Fig. 1a) comprising: 
a buffer layer including Al and N on a substrate (see AlN buffer noted above); 
an epi channel layer including Ga and N on the buffer layer (note the epi GaN channel discussed above); 
a barrier layer (note the AlN barrier layer discussed above), the barrier layer on the epi channel layer to provide a channel region in the epi channel layer (note this makes a 2DEG); 
a drain region including Ga and N recessed into the epi channel layer at a first end of the channel region (see drain region of regrown GaN noted above); 
a source region including Ga and N recessed into the epi channel layer at a second end of the channel region opposite the first end of the channel region (see source region of regrown GaN noted above); and 
a gate electrode (see gate electrode of Qi in Fig. 1a).  

However Qi fails to show the device comprising:  
a gate electrode including a neck portion with a first width that extends a first distance above the barrier layer between the drain region and the source region to a head portion of the gate electrode having a second width that is greater than the first width, and being a device including ScXAl(1-x)N, wherein x is in a range between greater than about 0.01 to about 0.2.  


Denninghoff shows using a T-shaped gate electrode for a HEMT device (see T-shaped gate electrode used in Fig. 1a and formation thereof in page 786 first and second paragraphs).  

It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have used the T-shaped gate design of Denninghoff to have made a T-shaped gate for Qi with the motivation of attempting to obtain high fT and fmax (see T-gates being used to try to obtain high fT and fmax in the first paragraph of the introduction).  

However, even Qi as modified by Denninghoff fails to show the device being one with the barrier layer including ScXAl(1-x)N, wherein x is in a range between greater than about 0.01 to about 0.2.  

Green shows making a barrier layer of ScAlN with .18 of Sc remainder Al (see Sc0.18Al.82N in section II first paragraph on first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Sc addition to AlN as taught by Green to make Sc.18Al.82N material for Qi, as modified by Denninghoff above, with the motivation of using an alternate promising barrier material with higher spontaneous polarization charge (see section I Introduction first paragraph explaining that ScAlN will have higher spontaneous polarization charge).  


Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (“Qi” Qi, M. “Strained GaN quantum-well FETs on single crystal bulk AlN substrates” App. Phys. Lett. 110, 02/06/2017 pp. 063501-1 through 063501-5) in view of Denninghoff et al. (“Denninghoff” Denninghoff, D. “Design of High-Aspect-Ratio T-Gates on N-Polar GaN/AlGaN MIS-HEMTs for High fmax” IEEE Elec. Dev. Lett. Vol. 33, No. 6, 06/2012 pp. 785-787), further in view of Green et al. (“Green” Green, A. “ScAlN/GaN High-Electron-Mobility Transistors with 2.4-A/mm Current Density and 0.67-S/mm Transconductance” IEEE Elec. dev. Lett. Vol. 40, No. 7, first published on May 8th 2019, pp. 1056-1059), and finally in view of Lanford et al. (“Lanford” Lanford, W. “AlGaN/InGaN HEMTs for RF current collapse suppression” Electronics Lett. Vol. 40, No. 12, 06/2004 pp. 1-2).  
As to claim 23, Qi, as modified by Denninghoff and Green above show the device above, but fail to show the device being one wherein the epi channel layer further includes In to provide an InyGa(1-y)N epi channel layer, wherein y is in a range between greater than about 0.08 to about 0.12.

Lanford shows using an InyGa(1-y)N epi channel layer, wherein y is in a range between greater than about 0.08 to about 0.12 (see InGaN layer with 10% InN molar fraction being made; Fabrication section on the first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the In.10Ga.90N layer as taught by Lanford with In incorporated to have made the channel material of Qi, as modified by Denninghoff and Green above with the motivation of trying to avoid current collapse (see InGaN channel helping to avoid current collapse; second paragraph of Introduction section on first page).  


As to claim 24, Qi, as modified by Denninghoff, Green and Lanford already shows the device wherein the epi channel layer further includes In or Al (see the In incorporated from Lanford above).


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (“Qi” Qi, M. “Strained GaN quantum-well FETs on single crystal bulk AlN substrates” App. Phys. Lett. 110, 02/06/2017 pp. 063501-1 through 063501-5) in view of Denninghoff et al. (“Denninghoff” Denninghoff, D. “Design of High-Aspect-Ratio T-Gates on N-Polar GaN/AlGaN MIS-HEMTs for High fmax” IEEE Elec. Dev. Lett. Vol. 33, No. 6, 06/2012 pp. 785-787), further in view of Lanford et al. (“Lanford” Lanford, W. “AlGaN/InGaN HEMTs for RF current collapse suppression” Electronics Lett. Vol. 40, No. 12, 06/2004 pp. 1-2).  
As to claim 25, Qi shows a device comprising: 
a buffer layer including Al and N on a substrate (see AlN buffer noted above); 
an epi channel layer (see GaN channel noted above); 
a barrier layer including Al and N on the epi channel layer (see AlN barrier above which provides a 2DEG) to provide a channel region in the epi channel layer; 
a drain region recessed into the epi channel layer (see the recessed drain region noted above) at a first end of the channel region; 
a source region recessed into the epi channel layer (see the recessed source region noted above) at a second end of the channel region opposite the first end of the channel region; and 
a gate electrode (see gate electrode noted above).  


However, Qi fails to show the device being one with a gate including a neck portion with a first width that extends a first distance above the barrier layer between the drain region and the source region to a head portion of the gate electrode having a second width that is greater than the first width, and further fails to show the epi channel including InxGa(1-x)N on the buffer layer, wherein x is in a range between greater than about 0.08 to about 0.12.

Denninghoff shows using a T-shaped gate electrode for a HEMT device (see T-shaped gate electrode used in Fig. 1a and formation thereof in page 786 first and second paragraphs).  

It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to have used the T-shaped gate design of Denninghoff to have made a T-shaped gate for Qi with the motivation of attempting to obtain high fT and fmax (see T-gates being used to try to obtain high fT and fmax in the first paragraph of the introduction).  

However, even Qi as modified by Denninghoff fails to show the epi channel including InxGa(1-x)N on the buffer layer, wherein x is in a range between greater than about 0.08 to about 0.12.

Lanford shows using an InyGa(1-y)N epi channel layer, wherein y is in a range between greater than about 0.08 to about 0.12 (see InGaN layer with 10% InN molar fraction being made; Fabrication section on the first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the In.10Ga.90N layer as taught by Lanford with In incorporated to have made the channel material of Qi, as modified by Denninghoff above with the motivation of trying to avoid current collapse (see InGaN channel helping to avoid current collapse; second paragraph of Introduction section on first page).  


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (“Qi” Qi, M. “Strained GaN quantum-well FETs on single crystal bulk AlN substrates” App. Phys. Lett. 110, 02/06/2017 pp. 063501-1 through 063501-5) in view of Denninghoff et al. (“Denninghoff” Denninghoff, D. “Design of High-Aspect-Ratio T-Gates on N-Polar GaN/AlGaN MIS-HEMTs for High fmax” IEEE Elec. Dev. Lett. Vol. 33, No. 6, 06/2012 pp. 785-787), further in view of Lanford et al. (“Lanford” Lanford, W. “AlGaN/InGaN HEMTs for RF current collapse suppression” Electronics Lett. Vol. 40, No. 12, 06/2004 pp. 1-2) and finally in view of Green et al. (“Green” Green, A. “ScAlN/GaN High-Electron-Mobility Transistors with 2.4-A/mm Current Density and 0.67-S/mm Transconductance” IEEE Elec. dev. Lett. Vol. 40, No. 7, first published on May 8th 2019, pp. 1056-1059).  
As to claim 26, Qi, as modified by Denninghoff and Lanford for claim 25 above show the device as related above, but fails to show the device being one wherein the barrier layer further includes Sc to provide a ScyAl(1-y)N barrier layer, wherein y is in a range between greater than about 0.01 to about 0.2.  

Green shows making a barrier layer of ScAlN with .18 of Sc remainder Al (see Sc0.18Al.82N in section II first paragraph on first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Sc addition to AlN as taught by Green to make Sc.18Al.82N material for Qi, as modified by Denninghoff and Lanford above, with the motivation of using an alternate promising barrier material with higher spontaneous polarization charge (see section I Introduction first paragraph explaining that ScAlN will have higher spontaneous polarization charge).  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely solely on the previous references applied in the prior rejection of record and now includes the limitations as recited in the claims.  

Applicant's arguments filed 01/21/2022 regarding the rejection of claims 20-21 have been fully considered but they are not persuasive.  The applicant argues that no art of record shows the newly recited “T-shaped gate electrode includes an overhang portion that extends over the channel region toward the drain region by a greater amount than toward the source region”.  The office notes that while it understands what the applicant is probably trying to claim, the lopsided gate overhang on the drain side being wider than the gate overhang on the source side, for now the office finds that the broad wording of the limitation leaves it susceptible to being met just by the drain side overhand portion of the non-lopsided T-gate in the previously used T-gate reference above.  Even if it were tightened up however it would not lead to the allowance of the claim 20 as lopsided T-gates are quite common in the prior art HEMT references and the motivation from the T-gate above will apply to them as well, making just a slightly different rejection under 35 U.S.C 103 if such were required with tight drafting.  
As to claim 21, the office notes that the drafting of the claim with “a distance” allows for non-total distances, but for now as the applicant at least specified some end points the office will address the claim under a narrower construction as in the new rejections above, which formally will have this line of arguments be moot.  
The newly drafted claims 22-27 are addressed with new art rejections as discussed above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891